United States Court of Appeals
                     For the First Circuit


No. 18-1277

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         MICHAEL GORDON,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
                Selya and Lynch, Circuit Judges.


     Michelle Menken, with whom The Law Office of Michelle Menken
was on brief, for appellant.
     Alexia R. De Vincentis, Assistant United States Attorney,
with whom Andrew E. Lelling, United States Attorney, was on brief,
for appellee.



                         March 27, 2020
             LYNCH, Circuit Judge.    A federal jury convicted Michael

Gordon in 2017 of conspiracy to possess with intent to distribute

marijuana,    conspiracy   to   distribute    marijuana,   conspiracy   to

commit money laundering, and nine counts of money laundering.           He

now advances four challenges to his convictions.           He argues that

the district court should have suppressed certain evidence against

him, that it improperly excused certain potential jurors during

voir dire, that it erred by admitting certain expert testimony,

and that there was insufficient evidence for a reasonable jury to

find him guilty of money laundering.

             We conclude that each of his arguments fails. We affirm.

                                     I.

A.   Facts

             We draw the facts relevant to the appeal of the denial

of the motion to suppress primarily from the magistrate judge's

supportable findings, which the district court adopted. Our review

is "consistent with record support, with the addition of undisputed

facts drawn from the suppression hearing."            United States v.

Hernandez-Mieses, 931 F.3d 134, 137 (1st Cir. 2019) (citing United

States v. Dancy, 640 F.3d 455, 458 (1st Cir. 2011)).            We state

facts relevant to Gordon's sufficiency challenge "in the light

most favorable to the jury's verdict."         United States v. Ciresi,

697 F.3d 19, 23 (1st Cir. 2012).          We add facts relevant only to




                                  - 2 -
Gordon's   voir   dire   and   expert   testimony   challenges   in    our

discussion of those claims.

           On August 11, 2011, Gordon entered a security checkpoint

at Logan International Airport ("Logan") in Boston with a boarding

pass for a flight to San Francisco and a small piece of carry-on

luggage.   During the security screening, Transportation Security

Administration ("TSA") screeners discovered a significant amount

of cash in his luggage.    The money was in six bundles of hundred-

dollar bills, each bound with elastic bands and concealed in three

pairs of pants.   TSA called the Massachusetts State Police ("MSP")

for assistance, and two MSP detectives, Sergeant Richard Galeazzi

and Trooper John Morris, arrived within fifteen minutes.              Both

were wearing plain clothes with no visible weapon.

           Sgt. Galeazzi asked to see Gordon's identification and

boarding pass.      Gordon complied.      Sgt. Galeazzi returned the

identification and boarding pass to Gordon.         Sgt. Galeazzi told

Gordon that he was free to go at any time and was not required to

answer questions.   Sgt. Galeazzi then told Gordon that they wanted

to ask him questions about the money in his bag and asked him if

he would be willing to answer questions.      Gordon agreed.     His bag

remained in the screening area.

           Sgt. Galeazzi and Gordon spoke for about ten minutes.

Gordon told Sgt. Galeazzi that he owned Mike's Auto Body in the

Dorchester neighborhood of Boston and was going to San Francisco


                                  - 3 -
to buy used cars at an auction for resale at his body shop.                   He

said he bought cars in San Francisco because they were cheaper

than in Boston.       Gordon also said he was meeting someone in San

Francisco who would take him to the auction, but could not identify

that person.       He said he did not know where he would stay in

California.       Sgt. Galeazzi also asked how much money Gordon was

carrying, and Gordon answered that it was $27,000.

               While Sgt. Galeazzi spoke with Gordon, Trooper Morris

used his cell phone to request a criminal history check on Gordon.

The    check    revealed   that   Gordon    was   suspected     of   marijuana

trafficking and had been arrested in May 2011 in California for

attempting to purchase 250 pounds of marijuana.

               Based on his conversation with Gordon, the criminal

history check, the amount of money and the way it was bundled, and

an apparently mistaken belief that Gordon was traveling on a one-

way ticket, Sgt. Galeazzi decided to seize the money as suspected

drug   proceeds.      Sgt.   Galeazzi   asked     Gordon   if   he   wished   to

accompany the detectives to the MSP barracks to obtain a receipt

for the money, but Gordon declined and decided to continue to San

Francisco.      He had missed his flight, but took a later flight.

               A trained canine later sniffed the money at the MSP

barracks and alerted to the presence of narcotics.              A count of the

money revealed that it was $60,000, not $27,000 as Gordon had




                                    - 4 -
claimed.      The matter was later referred to Homeland Security

Investigations (HSI) for civil forfeiture proceedings.

           Gordon later filed a claim for the money and, on October

24, 2011, Gordon's lawyer, Michael Paris, contacted HSI Special

Agent Richard Atwood.      Paris gave Atwood a copy of Gordon's 2010

tax return, the tax registration of Gordon's business, a list of

Gordon's past auction purchases, and other documents.

           On   November   14,    2011,    Special   Agent   Atwood   invited

Gordon and Paris to participate in an interview about the source

of the money.      Atwood asked them to bring documentation of the

money's legitimate source, such as personal and business tax

returns and sale contracts for Gordon's car purchases.                Through

Paris, Gordon agreed to be interviewed.

           On January 11, 2012, Gordon and Paris met with Atwood

and Special Agent Peter Darling.          Gordon offered his 2009 personal

tax return, copies of a few titles for vehicles purchased in 2010,

and a power of attorney form from Caraballo Auto Sales and Repair

for title signing at auctions.       He did not offer any business tax

returns or other documentation of car purchases.

           Atwood asked Gordon to describe what happened at Logan

five months earlier.       Gordon said he had been traveling to San

Francisco on a round-trip ticket and that TSA had searched his bag

mistakenly.     In fact, Gordon said, it was the bag in front of his

that had caused an alert.        He said he had purchased his tickets a


                                    - 5 -
couple   of    days   before   the   flight   and   was   going   to   stay   in

California for two days to attend an auto auction.

              Atwood then asked Gordon whether the MSP had asked him

about the money found in his bag.            Gordon said they had.      Atwood

asked where Gordon stored the money before going to the airport.

Gordon first answered that he kept some of it in a safe deposit

box, but changed his answer and said he kept some of it in a safe

at his house.     Darling asked Gordon if he had withdrawn any of the

money from a bank before traveling, and Gordon answered, "I could

of," and that he used Bank of America.

              Atwood asked Gordon why he had told the officers that

the money was only $27,000, not $60,000.            Gordon said he did not

remember saying it was $27,000.          Atwood asked Gordon whether he

had counted the money before packing it, and Gordon hesitated

several times before saying he had.            Atwood asked Gordon why he

had not waited to get a receipt from the MSP, and Gordon replied

that he wanted to make his flight.

              Atwood asked Gordon why he told the MSP that it was

cheaper to buy used cars in California.             Gordon said he did not

say that and explained that he bought cars in California because

of the greater availability there of high-end cars.

              Atwood asked Gordon how he paid for the cars he bought

at auctions.     Gordon said he brought cash because he did not know

how much the cars he wanted to buy would sell for, so he would buy


                                     - 6 -
a money order after winning the auction.   Darling asked Gordon why

he did not visit a Bank of America branch after winning and get a

bank check or money order drawn on his account.     Gordon answered

that the Oakland area, where the auction was, did not have Bank of

America branches.   The agents' research showed that Oakland has

numerous Bank of America branches.

          Darling   asked   Gordon    if   he   completed   currency

transaction reports, required for transactions over $10,000, when

obtaining a bank check or money order in Oakland.   Gordon answered

that he went to multiple banks to purchase multiple orders, each

for less than $10,000, and avoid showing identification and filling

out a currency transaction report.

          Atwood asked Gordon how, given that his 2010 tax return

showed a business loss of $33,000 while his 2009 tax return showed

business income of $17,358, he had $60,000 cash in his home. After

pausing, Gordon answered that the money was from buying and selling

cars and that he would not mess with the IRS.

          Atwood asked Gordon whether he had ever been arrested.

Gordon said he had been, mostly for drugs.       Atwood asked about

Gordon's May 2011 arrest in California.    Gordon said he had been

with friends and family who had drugs on them.       He said he had

been pulled over near Los Angeles with two friends, whom he

identified as Juan, without providing a last name, and a friend of

Juan's, for whom he provided no name at all.    He said Juan and his


                              - 7 -
friend had been giving Gordon a ride, but he could not identify

their destination.    When Darling asked Gordon whether he had known

that 250 pounds of marijuana were in the vehicle, Paris stopped

the questioning on that subject.

            Asked which car carrier company Gordon used to ship

purchased cars back to Massachusetts, Gordon said he used his own.

He said that, although he did not have a commercial driver's

license (CDL), his trailer truck carried only two vehicles and did

not require a CDL.

            Neither Gordon nor Paris ever gave the agents any bank

documents showing large balances in a business or personal account

or documentation of withdrawals before the August 11, 2011, seizure

at Logan.

            After   the   interview,     Atwood   began   nearly   daily

surveillance of Mike's Auto Body -- Gordon's Dorchester-based

business -- using a pole camera and physical observation.            On

August 8, 2012, during that surveillance, Atwood observed Gordon

arrive with a medium-sized shipping box and bring it into the shop.

Another person then arrived in another vehicle and placed what

appeared to be the same box into his own vehicle, which was then

towed.   Officers stopped the tow truck at Atwood's request, and

the box was found to contain over two kilograms of marijuana.

            Atwood's investigation also revealed that Gordon made

over thirty trips between Boston and the San Francisco area in the


                                 - 8 -
period of July 2010 and March 2014, either with no return ticket

or a return one to three days after arriving. Agents also observed

on multiple occasions Gordon shipping boxes from post offices and

FedEx facilities near San Francisco before he flew back to Boston.

They later tracked those packages to various locations in and

around Boston and intercepted several that contained marijuana.

The investigation also revealed two locations in California where

marijuana was being grown that appeared to be connected to Gordon.

Ultimately, the investigation found that Gordon shipped over 300

packages from California to Boston, likely containing at least

1,000 kilograms of marijuana in total.

            On November 6, 2014, law enforcement executed a search

warrant    on    Gordon's   house,   where   they   found    a   suitcase   of

marijuana, a bucket of marijuana, a firearm and ammunition, and

rolls of vacuum-sealer plastic.

            Law enforcement also reviewed Gordon's bank records,

which showed expenditures that exceeded the approximately $100,000

annual profit of Mike's Auto Body by several hundred thousand

dollars.        The accounts showed frequent cash and money order

deposits, typically in multiples of a hundred.              They also showed

that Gordon used funds from the accounts to buy properties:

$129,500 towards a home in Coral Springs, Florida, in April 2012;

$148,423 towards another home in Coral Springs, Florida, in June

2012; and $330,000 for his home in Randolph, Massachusetts.                 He


                                     - 9 -
also then used more than $290,000 to pay off mortgages on the Coral

Springs homes and bought a $26,000 car using a cashier's check.

B.    Legal Proceedings

            On September 23, 2015, a federal grand jury returned a

fourteen-count      superseding     indictment    charging          Gordon     with

conspiracy to distribute and to possess with intent to distribute

marijuana in violation of 21 U.S.C. § 846; conspiracy to launder

monetary instruments in violation of 18 U.S.C. § 1956(h); and

twelve counts of money laundering in violation of 18 U.S.C.

§§ 1956(a)(1)(B)(i) and 1957.

            On October 13, 2015, Gordon moved to suppress the fruits

of the August 11, 2011, events at Logan.                The district court

referred the matter to a magistrate judge, who conducted an

evidentiary hearing at which Sgt. Galeazzi, Trooper Morris, and

Gordon testified.        On August 30, 2016, the magistrate judge issued

a report and recommendation that recommended denying the motions

to suppress.    The magistrate judge found, inter alia, that Gordon

provided law enforcement with much of the same evidence found at

Logan when he met with Atwood and Darling five months later.                   The

magistrate judge found that the later meeting was sufficiently

attenuated from the airport search that it was not fruit of the

poisonous    tree   of    the   airport   encounter.     As     a    result,    the

magistrate judge concluded that the fruits of the investigation

did   not   require   suppression     because   the    agents       pursued    that


                                    - 10 -
investigation based on information lawfully acquired from the

later meeting with Gordon.    Gordon timely objected.

           On May 1, 2017, the district court held a hearing on

Gordon's objections and solicited briefing on the scope of its

review of the magistrate judge's findings as to the motion to

suppress, which the parties submitted.     On November 14, 2017, the

district   court   adopted   the    magistrate   judge's   report   and

recommendation and denied Gordon's motion.

           Gordon proceeded to trial, and on December 14, 2017, the

jury found Gordon guilty on eleven of the fourteen counts.          On

March 27, 2018, the district court sentenced Gordon to fifteen

years' incarceration and five years' supervised release.

           Gordon timely appealed.

                                   II.

           Gordon first argues that the district court improperly

denied his motion to suppress the fruits of the airport encounter.

Although the government did not introduce at trial evidence of

either the airport encounter or the later interview, Gordon argues

that most of the evidence used at trial was the fruit of the

airport encounter, and so it should have been suppressed.

           In reviewing the denial of a motion to suppress, we

review the district court's findings of fact for clear error and

its conclusions of law, including its ultimate constitutional

determinations, de novo.     See United States v. Flores, 888 F.3d


                               - 11 -
537, 543 (1st Cir. 2018). "In determining the outcome [of a motion

to suppress] under the attenuation doctrine, the court of appeals

does not defer to the district court."    United States v. Stark,

499 F.3d 72, 75 (1st Cir. 2007) (alteration in original) (quoting

United States v. Paradis, 351 F.3d 21, 32 (1st Cir. 2003)).    "[W]e

will uphold a denial of a suppression motion as long as 'any

reasonable view of the evidence supports the decision.'"      United

States v. Clark, 685 F.3d 72, 75 (1st Cir. 2012) (quoting United

States v. Woodbury, 511 F.3d 93, 96-97 (1st Cir. 2007)).

          Gordon advances several challenges to the denial of his

motion to suppress.    He argues that he was illegally detained

between the TSA search and the arrival of the MSP detectives and

during the subsequent discussion, that the magistrate judge's

finding of attenuation lacked adequate support, and that the

district court did not conduct the de novo determination required

under 28 U.S.C. § 636(b)(1) and erroneously believed that it did

not have authority to rehear witness testimony.   We do not need to

reach Gordon's Fourth Amendment arguments because the attenuation

doctrine resolves against him all of his Fourth Amendment claims.

The use of the doctrine does not require the assessment of the

credibility of any witness before the magistrate judge, so Gordon's

procedural argument that the district court was required to rehear

testimony is not relevant to our decision.




                              - 12 -
           Courts "need not hold that all evidence is 'fruit of the

poisonous tree'" where law enforcement would not have discovered

the evidence but for some earlier illegal conduct.                   Stark, 499
F.3d at 76 (quoting Wong Sun v. United States, 371 U.S. 471, 487–

88 (1963)).   Rather, evidence may be admitted when later obtained

"by means sufficiently distinguishable" from the initial means.

Wong Sun, 371 U.S. at 488.     In determining whether the later means

is   sufficiently   attenuated    from      the   earlier,    we    balance    the

following factors:     (1) "[t]he voluntariness of the statement";

(2) "[t]he temporal proximity" of the earlier and later means; (3)

"the presence of intervening circumstances"; and (4) "the purpose

and flagrancy" of law enforcement's initial misconduct.                   Brown v.

Illinois, 422 U.S. 590, 603–04 (1975).

           All four factors point against suppression, and so the

attenuation   doctrine   allows       the    admission   of   the     challenged

evidence. We need not resolve Gordon's contention that the airport

encounter was illegal and instead assume without deciding that it

amounted to an unconstitutional seizure.            Because the information

Gordon   provided    during    the      interview     and     the     subsequent

investigatory findings were not fruits of the poisonous tree, they

could not be suppressed.

           First, Gordon's January 2012 interview with Atwood and

Darling was plainly voluntary.          "Volition and knowledge must be

judged   by   the   totality     of    the     circumstances        and    outward


                                  - 13 -
manifestations."     United States v. Monti, 557 F.2d 899, 904 (1st

Cir. 1977).   Gordon himself filed a claim for the money seized at

Logan, and his lawyer contacted HSI to discuss its return and

provided documents about Gordon's finances.           Gordon was fully

represented and accompanied by counsel, and his lawyer instructed

him not to answer certain questions.          There is no evidence that

Atwood or Darling used any "overbearing or abusive treatment" or

"forceful[] coerc[ion]." Id. at 903.

          Second, the interview took place five months after the

airport encounter, far longer than in other cases where we have

found attenuation.    See Stark, 499 F.3d at 76 (finding attenuation

where confession was two days after illegal search); Paradis, 351
F.3d at 34 (finding attenuation where statements were made seven

days after illegal seizure).       Gordon had far more than enough time

to consider with a clear head and advice of counsel whether to

make statements to law enforcement after the airport encounter.

          Third,   between   the    airport   encounter   and   the   later

interview, Gordon retained counsel and filed a claim for the money

seized at Logan.     He then contacted HSI and agreed to the agents'

suggestion of an in-person interview.          Given these intervening

circumstances, it can be fairly said that his statements at the

interview were "relaxed, composed, and uncoerced."         United States

v. Ayres, 725 F.2d 806, 810 (1st Cir. 1984).




                                   - 14 -
                Finally, nothing about the airport seizure suggests that

it involved flagrant official misconduct.                  Rather, it appears to

be   a       typical   investigative      reaction    to   the   discovery     of   a

significant amount of cash.

                Gordon argues that the magistrate judge "did not explore

the central question of whether Gordon submitted to Atwood's

interview of his own accord or, instead, whether the interview was

only obtained via exploitation of the airport encounters."1                    This

is immaterial.           First, as we have stated, our review of the

attenuation question is de novo and without deference to the

district court or the magistrate judge.               Second, Gordon offered no

evidence that genuinely disputes that his consent to the later

interview was voluntary.

                Gordon's later interview was sufficiently attenuated

from the airport encounter to render the fruits of the interview

admissible        regardless     of     the   circumstances      of    the   airport

encounter.             Because   that     interview    gave      law    enforcement

essentially the same information as the airport encounter, any



         1In his reply brief, Gordon argues for the first time
that the magistrate judge resolved the attenuation issue based on
the agent's affidavit after suggesting that he would deal with it
at a later date, depriving Gordon of the chance to present evidence
on the issue. But this argument is waived because "new arguments
may not be raised for the first time in a reply brief." Villoldo
v. Castro Ruz, 821 F.3d 196, 206 n.5 (1st Cir. 2016). At any rate,
Gordon gives no indication of the evidence he would have introduced
to dispute the contents of the affidavit.


                                         - 15 -
possible unconstitutional conduct at the airport did not taint the

fruits    of    the    subsequent    investigation.             Gordon's     motion   to

suppress the fruits of the airport encounter was properly denied.

                                           III.

               Gordon next argues that the district court's voir dire

unfairly excluded jurors by focusing not on "whether the jurors

would follow the law," but rather on "whether their views or

experiences would have any effect at all on the performance of

their duties." When we review a district court's findings of juror

impartiality,         "the    deference    due     . . .   is   at   its     pinnacle."

Skilling v. United States, 561 U.S. 358, 396 (2010).                         Gordon has

preserved his arguments as to only one juror, Juror D.                        We review

the district court's decision as to Juror D for "a 'clear abuse of

discretion.'"          United States v. Kar, 851 F.3d 59, 68 (1st Cir.

2017) (quoting United States v. Godfrey, 787 F.3d 72, 81 (1st Cir.

2015)).    We review Gordon's arguments as to other jurors "only for

plain error."          United States v. Casanova, 886 F.3d 55, 60 (1st

Cir. 2018).

               Before voir dire, the government requested that the

district       court    ask    prospective       jurors    about     their    views   on

marijuana and its legalization.               Without objection, the district

court addressed the venire:

               This is a case about marijuana . . . and in
               the   Commonwealth  of   Massachusetts  the
               Commonwealth has undertaken to make certain


                                          - 16 -
            measures that make     some   transactions   in
            marijuana legal.

            . . . .

            So, what I am really interested in at this
            point is whether any of you have such strong
            views about . . . the regulation of drugs,
            specifically marijuana, that would interfere
            with your ability to be fair and impartial,
            that is to say, you would say, "I heard all of
            that evidence. I heard what the judge said
            the law is. I have my own views." That is
            unfair, fundamentally unfair, but we have to
            know whether or not any of you have such strong
            views about that, public policy views about
            that, that would interfere with your ability
            to be fair and impartial.

Gordon argues that the district court abused its discretion in

excusing four potential jurors based on their responses to this

inquiry.    He objected to only one of the excused jurors, Juror D,

before the district court.

            Juror D told the district court:    "I smoke [marijuana]

daily, every day.     I'm trying to get employed in the cannabis

industry.    So, I'm not sure if that's going to be any kind of a

problem."    The district court responded, "Well, I think it poses

some issues for this case, and so I am going to excuse you as a

juror here."

            After Juror D left sidebar, the defense objected to the

juror's "being excused for cause without further questioning."

The district court responded:

            I don't think there is a need to do further
            questioning here.   This is someone who has
            prospective    financial    interest,   not


                                - 17 -
            dissimilar to the fellow to whom you did not
            object who is about to be an investor or is an
            investor in this area.2    So, on its face it
            seems to me that someone who has got a vested
            interest in the business itself, which is
            contested territory, should be excused, and
            for that reason I excuse him.

The court excused Juror D.

            It is clear that there was no abuse of discretion in the

district court's decision to excuse Juror D.           The district court

explained    that    it   excused   Juror    D   because   he   intended   to

participate in the marijuana industry, a state-authorized business

that is in some sense similar to the illicit activity being

prosecuted in Gordon's case.          Although Gordon argues that the

district court should have inquired further about whether Juror D

could evaluate Gordon's case fairly despite his involvement in the

marijuana industry, the district court made clear that it believed

Juror D's comment sufficed on its own to make clear his lack of

impartiality.       Given the obvious connection between the charged

conduct and Juror D's professional intent, we cannot say that this

was an abuse of discretion.




     2     The district court had also excused Juror F, who was
"one of the six principal investors and about a week away from
being a member of . . . a Massachusetts medical [and recreational]
marijuana distributor" and "d[id]n't really feel [he] could be
impartial in a marijuana case." Gordon did not object when the
district court excused Juror F and does not raise this exclusion
on appeal.


                                    - 18 -
             Gordon also objects to the district court's decision to

excuse three other potential jurors.3               Because he did not object

contemporaneously     when      they   were     excused,     we   review   Gordon's

challenges for plain error.

             The gravamen of Gordon's argument as to these jurors is

that the district court abused its discretion by focusing its voir

dire questions on potential jurors' ability to put aside their

outside   experiences      rather      than    on   their    ability   to    remain

impartial.      But our review is only for plain error, and we owe

substantial deference to the district court's decision on how to

conduct voir dire.        See United States v. Parker, 872 F.3d 1, 7-8

(1st Cir. 2017).     Gordon offers no support for his argument that

the district court was required to put identical questions to each

potential juror.     At any rate, as we explain, the district court's

voir dire inquired about each potential juror's ability to be

impartial.

             First, Juror P told the district court that her younger

brother   had    served   ten    years    in    prison      for   distribution   of

methamphetamine and recently been released.                   The district court

asked whether that experience would "influence [her] judgment."



     3    In his reply brief, Gordon discusses the voir dire of
additional jurors and appears to argue that other improprieties
occurred. But this argument is also waived for being mentioned
for the first time in his reply brief. Villoldo, 821 F.3d at 206
n.5.


                                       - 19 -
Juror P responded that she "[thought] it could, to be honest."

The district court excused Juror P without objection.

           Second, Juror GG told the district court that he

           personally believe[d] that marijuana in itself
           can be an extremely useful drug. I have many
           friends who were near suicidal actually use
           marijuana to even out their life in a lot of
           ways. . . . I personally believe that the
           current culture around marijuana is bad . . .
           it doesn't fit the severity of the drug, in my
           opinion.

The district court asked whether that belief would "cause [him] to

put [his] thumb on the scale."   Juror GG responded that he "[felt]

like it might."    The district court again asked whether "on the

marijuana issue . . . [he] would lean toward one side or the

other."   Juror GG said he would.    The district court excused Juror

GG without objection.

           Third, and finally, Juror S told the district court that

her "dad used to work in a company and got caught up in drug.

That's how we end up here, as a refugee."    The district court asked

Juror S to explain further.   She answered:

           So my dad used [to] work in a company that --
           at the time there was something about against
           narcotic traffic, drugs, come here to the
           United States, stuff my dad was kind of the
           manager.    And the people over there did
           attack, and he was being prosecuted, like,
           trying to look for him. And I was escaping
           from there and come to the United States.

The district court asked whether that experience would "affect

[her] judgment in this case."       Juror S answered, "I think it is



                              - 20 -
because every time I think about it, I remember the helicopter,

that when he was going toward and explode."            The district court

excused Juror S without objection.

          Gordon's challenge, which he raises for the first time

on   appeal,   is   that    the     district     court's    "pattern       of

disqualifications   . . .   exclud[ed]     a   vital    component    of   the

Massachusetts community," those who disagree with federal law's

prohibition on marijuana.      But we review the district court's

decision to excuse Jurors P, GG, and S only for plain error, and

all specifically expressed that they did not feel they could be

impartial in Gordon's case.       That these jurors were excused does

not demonstrate that a portion of the jury pool was systematically

excluded. We find no error, much less plain error, in the district

court's decision to excuse these jurors.

                                   IV.

          Gordon next challenges the admission of certain expert

testimony at his trial.

          On the seventh day of trial, the government called Drug

Enforcement Administration Special Agent Mark Tully, for whom the

government had provided an expert disclosure to the defense. After

the government qualified Tully as an expert, it began to examine

him about how marijuana trafficking operations typically work.

During   the   prosecutor's    examination,       the     district    court

interrupted and instructed the jury:


                                  - 21 -
           You have heard, ladies and gentlemen, the
           reference to someone who is an expert. Let me
           explain what an "expert" is. An "expert" is
           a person who can offer an opinion in the case.
           The Court doesn't give a Good Housekeeping
           Seal of Approval to someone who is designated
           an expert. It simply says this is a person
           who can offer an opinion before the jury. You
           can evaluate that testimony as you will, just
           like any other witness. There are some areas
           of expertise that go a little bit beyond that,
           and I am excluding this testimony by [the
           prosecutor] using Agent Tully as a backboard.

The government continued examining Tully on domestic manufacture

of marijuana.     When the government asked how traffickers typically

move marijuana from California to the East Coast, the defense

objected "on basically whether or not this is the subject of expert

testimony."       The   district   court    overruled   the    objection   and

"permit[ted Tully] to testify as to his observations in the course

of his work regarding this."

           Over    repeated    objections      from   the     defense,   Tully

testified that traffickers typically move marijuana eastward by

privately owned vehicles, aboard private aircraft, or by shipping

it through the mail or via a private parcel service, often to

places called "stash locations" where they do not live.                    He

testified that trusted members of the trafficking organization at

the stash locations often break down the marijuana into smaller

amounts   for   distribution.      He   also   testified      that   marijuana

traffickers often use large amounts of cash and that marijuana

from the West Coast sells in Boston for $2,500 to $4,500 per pound.


                                   - 22 -
          Gordon argues that Tully's testimony was unnecessary

because it contained "nothing especially obscure or complex" and

because "the legal status and social acceptance of [marijuana] in

Massachusetts meant that most jurors would have a rough idea of

its origins, packaging, odor, cost, appropriate quantities for

personal use, etc."      He argues that Tully's testimony improperly

gave rise to the inference that the money Gordon laundered must

have been from marijuana distribution in Massachusetts.

          "We review the admission of lay opinion and expert

testimony for manifest abuse of discretion."                United States v.

Valdivia, 680 F.3d 33, 50 (1st Cir. 2012).          "A district judge, who

sees and hears the challenged evidence first hand in the context

of the overall trial, enjoys broad discretion in determining the

admissibility   of     expert   testimony;    an    appellate     court    will

overturn such a determination only if it represents a manifest

abuse of discretion."      United States v. Montas, 41 F.3d 775, 783

(1st Cir. 1994).

          Federal Rule of Evidence 702 allows experts to testify

based on "scientific, technical, or other specialized knowledge”

if it "will help the trier of fact to understand the evidence or

to determine a fact in issue."         "We have admitted expert testimony

regarding the operation of criminal schemes and activities in a

variety of contexts, finding such testimony helpful to juries in

understanding   some    obscure   or    complex    aspect    of   the   crime."


                                  - 23 -
Montas, 41 F.3d at 783.        We reject such testimony only when its

"subject . . . is well within the bounds of a jury's ordinary

experience" and so it "has little probative value" but "might

unduly influence the jury's own assessment of the inference that

is being urged." Id. at 784.4

               Tully's testimony that marijuana trafficking frequently

occurs within the United States from California to the East Coast

was clearly probative of Gordon's guilt in the trafficking and

money laundering scheme the government alleged he was involved

with.       Although an average Massachusetts juror might have passing

familiarity with marijuana, in part because of its legalization

under state law, it does not follow that the average juror is

familiar with the specific means by which marijuana is trafficked

illegally.       Tully's expert opinion that trafficking schemes such

as the one described by the evidence against Gordon are common

would have helped the jury determine whether Gordon's scheme could

have generated the proceeds described in the money laundering




        4 To the extent that Gordon argues that the admission of
Tully's testimony violated Rule 403 because the testimony was
unfairly prejudicial, this argument fails.     Our review of this
forfeited argument is for plain error, and we grant substantial
deference to the district court's balancing of the testimony's
probative value and the risk of unfair prejudice.       See United
States v. Rodriguez, 525 F.3d 85, 98 (1st Cir. 2008). We find no
basis for concluding that the district court made an obvious error
in determining that the Rule 403 balancing favored admission of
the testimony.


                                  - 24 -
charges.   The district court's admission of Tully's testimony was

not an abuse of discretion.

                                      V.

           Finally, Gordon argues that he is entitled to a judgment

of acquittal on the money laundering counts because no rational

jury could have found him guilty beyond a reasonable doubt.                 He

argues   that   there    was    insufficient   evidence    that   Gordon    was

involved in marijuana distribution in Massachusetts, the predicate

crime for the money laundering counts.              See United States v.

Carucci, 364 F.3d 339, 344 (1st Cir. 2004) (money laundering

convictions under 18 U.S.C. § 1957 "necessitate proof beyond a

reasonable doubt of the predicate crime"). In particular, he urges

that the evidence that he was selling marijuana in Massachusetts

was "slight."     He reasons that, had more of his profits been from

legitimate,     rather   than    illegal,    activities,   that   would    have

undermined one or more of the money laundering counts.

           Gordon moved for a judgment of acquittal in the district

court, and our review of preserved challenges to the sufficiency

of the evidence is de novo.          United States v. Pothier, 919 F.3d
143, 146 (1st Cir. 2019).         We view the evidence in the light most

favorable to the government and ask whether a rational factfinder

could find the defendant guilty beyond a reasonable doubt.                 See
id.




                                    - 25 -
             The jury heard evidence that Gordon shipped over 300

packages from California to Boston that contained at least 1,000

kilograms of marijuana, which could have sold for $2,500 to $4,500

per pound.     It also heard evidence that law enforcement found in

Gordon's house a suitcase and bucket, both containing marijuana.

The jury also heard evidence that Gordon spent money far in excess

of the earnings of Mike's Auto Body on multiple homes and a vehicle

for which he paid in full.         This evidence easily gives rise to a

reasonable     inference     that     Gordon     shipped      marijuana    to

Massachusetts so that it could be resold and then received a

portion of the profits.      A reasonable jury could have found beyond

a   reasonable      doubt   that    Gordon     distributed    marijuana    in

Massachusetts and that his illegal activities were the source of

most of the profits shown in his bank records.              His challenge to

the jury's verdict fails.

                                     VI.

             Each   of   Gordon's    attacks     on   his    convictions   is

meritless.    Affirmed.




                                    - 26 -